Judgment of the County Court of Nassau County convicting the defendant of the crimes of sodomy, and assault in the second degree, reversed on the law and a new trial ordered. The findings of fact implicit in the verdict are affirmed. The trial'was rendered unfair by the atmosphere created by the mute accusing witnesses before the jury, with the suggestion that the defendant committed the same kind of acts upon them as is charged in the indictment upon which he was being tried, and the argument of the prosecuting attorney in summation in respect of the defendant’s testimony about his relations with these witnesses. Moreover, it was error to receive People’s Exhibit 6 in evidence. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.